Citation Nr: 1504190	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-46 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 30, 2008, for the addition of the dependent spouse to the award.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the RO. In that decision, the RO declined to assign an effective date earlier than May 30, 2008, for the addition of the dependent spouse to the award. The Veteran expressed disagreement with this decision.

In November 2014, the Veteran testified in a video-conference hearing before the undersigned; a transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1. The Veteran was married in July 1975. 

2. In the Veteran's original claim for compensation received on March 10, 1994, the Veteran reported his marital status. 

3. An August 1994 letter notifies the Veteran that his education assistance award includes additional allowance for his dependent spouse. 

4. In a January 1995 rating decision service connection was established for several disabilities. A combined 40 percent evaluation was assigned for the service-connected disabilities, effective February 1, 1994, making the Veteran eligible to receive additional compensation for dependents.

5. A January 1995 notice letter and subsequent letters thereafter, prior to August 2008, fail to notify the Veteran that his compensation award does not include allowance for his dependent spouse. 

CONCLUSION OF LAW

The criteria for an effective date of March 10, 1994, for the addition of the dependent spouse to the award have been met. 38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.204, 3.205, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Where resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations, notice to the Veteran would not change the resolution of the case and, thus, consideration of whether VCAA notice is required is not needed. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regardless, in light of the favorable decision with regard to the issue on appeal herein decided, the Board finds that any VA deficiency that may exist in complying with the VCAA is harmless error.




Laws and Regulations

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application. 38 U.S.C.A. § 5110(a). 

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of the service member's award. 38 C.F.R. § 3.401(b). The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204." 38 C.F.R. § 3.213(a).

38 C.F.R. § 3.204 indicates that: VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child. In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216). 38 C.F.R. § 3.204. 

In addition, the Court has found that, while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information. See McColley v. West, 13 Vet. App. 553, 557 (2000).

Actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date. 38 C.F.R. § 3.31 (2014).

Analysis

The Veteran seeks entitlement to an effective date earlier than May 30, 2008, for the addition of his spouse as his dependent. He contends that the additional benefits paid for his dependent spouse should date back to March 1994, the date of his original claim for benefits. 

The Veteran's initial claim for disability benefits was received on March 10, 1994. His application at that time noted that he was married and the Veteran provided his spouse's Social Security number and the date and place of their marriage. The Board is aware that the application is a bit confusing because in addition to reporting his own previous marriage (and divorce), the Veteran attempts to report the previous marriage (and divorce) of his current spouse. But in so doing, the application appears to indicate that the Veteran is divorced from his current spouse. However, a thorough review of the application shows that all necessary information can be discerned. 

A January 1995 rating decision established service connection for various disabilities and assigned a combined 40 percent rating, effective February 1, 1994. At this time, the Veteran became eligible for dependent benefits. 38 C.F.R. § 3.4(b)(2). 

In a January 1995 notification letter accompanying the rating decision the Veteran was notified that the rating decision would result in the payment of benefits to him in the amount of $361 per month beginning on March 1, 1994; the amount would be increased to $371 per month beginning on December 1, 1994. The notification letter fails to notify the Veteran that his award does not include his dependent spouse. 

In October 2002 and December 2004, the Veteran filed additional claims. October 2002 and January 2005 letters notify the Veteran of his responsibilities (as well as VA's responsibilities) for substantiating his claims for benefits. Noticeably absent is any request for the Veteran to provide information regarding his marital status (or change related thereto). December 2002, March 2003, and March 2005 rating decisions reflect adjudication of the claims. December 2003, April 2003, and March 2005 notification letters accompanying the rating decisions notify the Veteran of the findings of the rating decisions. Again, the notification letters fail to notify the Veteran his award does not include his dependent spouse. 

In conjunction with his claims for benefits received in March 2008, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, reporting his marital status (received May 30, 2008). An August 2008 rating decision reflects adjudication of the claims. The August 2008 notification letter accompanying the rating decision reflects the first time that the Veteran was notified that his award included his dependent spouse and the date (June 1, 2008) of which his wife was added to his award.

Here, despite the confusion of the application, the Veteran reported being married and was married at the time of his original claim for benefits in March 1994; he was also married at the time of the January 1995 rating decision awarding him a combined 40 percent disability rating (thereby making him eligible for dependent benefits). The RO failed to notify the Veteran that he was not receiving additional allowance for his dependent spouse and failed to solicit any information to clear up any confusion regarding the Veteran's marital status at the time of his original claim. Thus, the Veteran had no reason to believe his award did not include additional allowance for his dependent spouse and he was unaware that he was being compensated at a rate that did not include his dependent spouse. Further adding to the Veteran's lack of awareness in this regard is the fact that an education assistance decision promulgated around that same time includes additional allowance for his dependent spouse. Thus, the VA had knowledge that the Veteran was married and made allowance regarding education assistance accordingly.

Under these circumstances, the Board finds that VA was first notified of the existence of the Veteran's spouse on March 10, 1994; this is the first day eligibility for additional compensation for a dependent spouse arose. On this record, an effective date of March 10, 1994, for the addition of the dependent spouse to the award is warranted.   


ORDER

An effective date of March 10, 1994, for the addition of the dependent spouse to the award is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


